     MICHAEL HINCKLEY, State Bar No. 161645
 1   803 Hearst Avenue
     Berkeley, California 94710
 2   Telephone:     (415) 706-1386
     Email: hinckley@michaelhinckleylaw.com
 3
     Attorneys for Defendant
 4
                                    UNITED STATES DISTRICT COURT
 5
                                   NORTHERN DISTRICT OF CALIFORNIA
 6
                                          OAKLAND DIVISION
 7

 8     UNITED STATES OF AMERICA,                          Case Nos. CR 18-0603-HSG
 9                    Plaintiff,
                                                          STIPULATION AND [PROPOSED]
10            vs.                                         ORDER TO CONTINUE
                                                          SENTENCING DATE FROM APRIL
11     JOHN VINOYA                                        13, 2020 TO JUNE 1, 2020.
12                    Defendant.
13

14
            Defendant John Vinoya, by and through his newly appointed counsel Michael Hinckley,
15
     and the United States of America, by and through Assistant United States Attorney Katherine
16
     Lloyd-Lovett, hereby stipulate and agree to continue the sentencing date in this matter from
17
     April 13, 2020 at 2:00 p.m. to June 1, 2020 at 2:00 p.m.
18

19         Good cause exists for this request. Mr. Vinoya’s appointed counsel is working to resolve

20   and coordinate outstanding issues associated with Mr. Vinoya’s related state case. This process
21   has been unexpectedly delayed as result of the public health crisis as well as visitation
22
     difficulties. The requested additional time is needed to complete these and related tasks.
23
           United States Probation Officer Karen Mar has no objection to this request.
24

25

26

27

28
     STIPULATION AND (PROPOSED) ORDER
     U.S. V. JOHN VINOYA, CR 18-0603 (HSG)
 1          IT IS SO STIPULATED.
 2                   3/26/2020                           /s/Katherine Lloyd-Lovett
            Dated:
 3
                                                         KATHERINE LLOYD-LOVETT
 4                                                       Assistant United States Attorney

 5                   3/26/2020                           /s/Michael Hinckley
            Dated:
 6                                                       MICHAEL HINCKLEY
                                                         Attorneys for Defendant
 7

 8

 9

10                                          [PROPOSED] ORDER
11

12          GOOD CAUSE APPEARING, upon stipulation of the parties, the date for sentencing is

13   continued from April 13, 2020 at 2:00 p.m. to June 1, 2020 at 2:00 p.m.
14
     IT IS SO ORDERED.
15
16   DATED: ______________________
                   3/27/2020
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
17                                               United States District Judge

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND (PROPOSED) ORDER
     U.S. V. JOHN VINOYA, CR 18-0603 (HSG)
